DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant's arguments filed on 09/17/2021 have been fully considered but they are not persuasive because fig. 1C of KISHIMOTO discloses the claimed invention. See rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-11 and 21are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KISHIMOTO et al. 20200388661.


    PNG
    media_image1.png
    673
    1033
    media_image1.png
    Greyscale


Regarding claim 1, fig. 1C of KISHIMOTO discloses a display device comprising: 
a substrate 30/24 having a first main surface (top), a second main surface (bottom) opposing the first main surface, and a side surface (examiner labeled as A above) connecting the first main surface to the second main surface; 
a circuit layer (portion of 41 above 25, 25 and other unit of TFT 20 and other circuit elements) and a first pad unit (portion of 44 in direct contact with top portion of 45 forms a pad unit to connect to pad portion of 45) disposed on the first main surface (top) of the substrate; 
a light-emitting unit 43 disposed on the circuit layer; 
an auxiliary substrate 22 having a third main surface (top), a fourth main surface opposing the third main surface, and a side surface (examiner labeled as B above) connecting the third main surface 
a driving circuit (gate line connect to gate 23 and data line connected to source and drain) and a second pad unit 27 disposed on the fourth main surface of the auxiliary substrate; and 
a plurality of connection electrodes (28 and 45 as labeled by examiner above), each connection electrode in direct contact with the side surface of the substrate with a connection electrode 45 of the plurality of connection electrodes being electrically connecting the first pad unit 41 with the second pad unit 27.

Regarding claim 3, fig. 1C of KISHIMOTO discloses wherein: the first pad unit is disposed in a non-display area (which is area other than area 43 – light is display in area 43); and the second pad unit 27 is disposed in an area corresponding to the non-display area.

Regarding claim 4, fig. 1C of KISHIMOTO discloses wherein the first pad unit and the second pad unit are overlapped with each other in a second direction perpendicular to a first direction in which the first main surface of the substrate is extended.

Regarding claim 5, fig. 1C of KISHIMOTO discloses wherein the connection electrode 45 comprises: a first portion in contact with the side surface of the auxiliary substrate; a second portion (top t portion of 45) in contact with the first pad unit; and a third portion (bottom surface) in contact with the second pad unit 27.



Regarding claim 9, fig. 1C of KISHIMOTO discloses wherein the side surface of the substrate is aligned with the side surface of the auxiliary substrate in the second direction.

Regarding claim 10, fig. 1C of KISHIMOTO discloses wherein the second portion covers the side surface of the substrate and a top surface of the first pad unit (top surface is where T portion of 45 contact 44 and top is a relative term).

Regarding claim 11, fig. 1C of KISHIMOTO disclose wherein: the circuit layer comprises a gate line (as it is connected to gate 23), a data line (as it is connected to source and drain), and a thin-film transistor; and the circuit layer is electrically connected to the first pad unit via a line (portion of 44).

Regarding claim 21, fig. 1C of KISHIMOTO discloses wherein the connection electrode 45 comprises: a first portion (side portion) in contact with the side surfaces of the substrate and the auxiliary substrate; a second portion (T portion of 45) in contact with the first pad unit and covering a side surface (side surface is where side of T portion of 45 meets with 44) and a top surface of the first pad unit (top is where top of 45 meets with 44); and a third portion in contact with the second pad unit and 27 covering a side surface (top side) and a top surface (top middle section of top surface) of the second pad unit.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over KISHIMOTO.
Regarding claim 6, KISHIMOTO discloses claim 5, but does not discloses wherein the connection electrode is made of silver (Ag).
However, it would have been obvious to one of ordinary skill in the art to use silver to form a connection wherein the connection electrode is made of silver (Ag) because such material is well known in the art for forming connection electrode. Note that although KISHIMOTO does not teach exact the material as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 7, KISHIMOTO discloses claim 5, but does not discloses wherein: the driving circuit comprises a gate driver, a gate drive integrated circuit IC, a data driver, and a data drive IC.

Furthermore, it would have been obvious to form a device further comprising the driving circuit is electrically connected to the second pad unit via at least one signal line in order to form applicant circuit design needs.

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over KISHIMOTO in view of Chang et al. 20180019233.
Regarding claim 12, KISHIMOTO discloses claim 11 and discloses a first electrode pad (surface of 41) is disposed on the light emitting layer 43; and a second electrode pad is disposed on the light emitting layer 43.
KISHIMOTO does not disclose wherein: the light-emitting unit comprises a light-emitting diode; the light-emitting diode comprises a first semiconductor layer, a second semiconductor layer, and an intermediate layer between the first semiconductor layer and the second semiconductor layer; a first electrode pad is disposed on the first semiconductor layer; and 3 SD-T19126-KNDa second electrode pad is disposed on the second semiconductor layer.
However, Chang discloses wherein: the light-emitting unit comprises a light-emitting diode; the light-emitting diode comprises a first semiconductor layer 132, a second semiconductor layer 136, and an intermediate layer 134 (par [0032]) between the first semiconductor layer and the second semiconductor layer.
In view of such teaching, it would have been obvious to form a device of KISHIMOTO further comprising wherein: the light-emitting unit comprises a light-emitting diode; the light-emitting diode 
The resulting structure would have been one meeting the limitation of the claimed invention.

Regarding claim 13, fig. 1A of KISHIMOTO discloses wherein: a first electrode electrically connected to the thin-film transistor is disposed above the circuit layer (such as TFT as TFT is considered to be part of the circuit layer); and the first electrode pad (top surface pad of 41) is in contact with the first electrode (portion of 41 above 25)

Regarding claim 14, fig. 1A of KISHIMOTO discloses wherein: a second electrode 44 is disposed above the circuit layer and spaced apart from the first electrode; the first electrode pad and the second electrode pad are disposed and face a same direction (towards each other); the first electrode pad is in contact with the first electrodes and the second electrode pad is in contact with the second electrode.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829